Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 10/29/2021: 
Claims 1, 3, 8-11 and 13 are pending in the current application. Claims 2, 4-7 and 12 are cancelled.  The withdrawl 
The previous 112 rejection has been overcome in light of the amendments. 
The previous prior art rejections have been overcome in light of the amendments. 
Election/Restrictions
Claims 1, 3, 8-11 and 13 are allowable. The restriction requirement set forth in the Office action mailed on 11/17/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 3 is withdrawn.  Claim 3, directed to process (iii) and process (iv) being performed sequentially is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1, 3, 8-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest a method of preparing an electrode for an electrode assembly with a process of coating an electrode mixture on at least one surface of a metal sheet having a relatively long length with respect to its width, so that n (n>2) electrode mixture coated layer 
The closest prior art Itaru et al (JP 2007/329050A) teaches a method of preparing an electrode for an electrode assembly having a structure in which electrodes are laminated (P11), comprising: A process of coating an electrode mixture, or active material-containing coating layer (2A) on at least one surface of a metal sheet, or conductive sheet having a relatively long length with respect to its width (P11. 16) (1A, 1B) so that n (n ≥ 2) electrode mixture coated layer lines are formed between non-coated portions parallel to a first direction corresponding to the width of the metal sheet, or perpendicular to longitudinal direction (depicted in Fig. 1) (P16. 18), thus a first direction corresponding to a width of the metal sheet on a plate and a process of slitting, or punching/cutting the rolled metal sheet at least twice (dashed lines L1-L5)(P27; Fig. 2. 6. 9) in the second direction, or longitudinal direction to prepare electrode plate base materials having n electrode mixture coated layers formed thereon (P35) ; however, Itaru does not teach cutting the non-coated portion in the first direction to form an electrode tab, and simultaneously cutting an end portion of the electrode mixture coated layer adjacent to the non- coated portion in the first direction to obtain an electrode from the electrode plate base material; wherein the cutting is performed while the electrode base plate is moving. 

Nakashima et al. (US 2014/0227582) teaches cutting a tab and an end of an electrode parallel to the tab (P33-36. 48-49; Fig. 4-6); however this process is done while the electrode is still. 
Therefore, the references fail to teach or suggest the particulars of independent claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 1. Claims 3, 8-11 and 13 depend on claim 1, and therefore are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729